                                                                   SO ORDERED.


                                                                   Dated: June 18, 2021
 1
 2

 3                                                                 ______________________________________
                                                                   Madeleine C. Wanslee, Bankruptcy Judge

 4

 5                          IN THE UNITED STATES BANKRUPTCY COURT

 6                                  FOR THE DISTRICT OF ARIZONA

 7    In re:                                            (Chapter 7 Case)

 8    HOLLY LYNN MICKELSON,                             No. 2:20-bk-12093-MCW

 9                    Debtor.                           ORDER APPROVING TRUSTEE’S
                                                        MOTION TO SELL PROPERTY OF
10                                                      THE ESTATE AND FOR APPROVAL
                                                        OF BIDDING PROCEDURES
11

12             Upon the Motion to Sell Property of the Estate and for Approval of Bidding Procedures
13   filed by Roger W. Brown, Trustee, and concerning the Estate’s interest in a 3217 Yelm Hwy SE,
14   Apt 14, Olympia, WA 98501 (“Asset”) and after notice and opportunity for objection, with no
15   objections having been filed, and good cause appearing therefor;
16             The Court has considered the Sale Motion and the file in this case, and has determined that
17   the sale and the proposed procedures are appropriate and in the best interest of the Estate. In

18   furtherance of the relief granted herein, the Court also finds as follows:
               IT IS HEREBY ORDERED approving the terms and conditions of the sale along with
19
     the bidding procedures set forth in the Sale Motion, and authorizing Trustee to sell the Estate’s
20
     interest in the Asset to the highest and best bidder at the noticed sale, which is set for auction on
21
     Tuesday, June 29, 2021 at 10:00 a.m., MST.
22

23
                                          DATED AND SIGNED ABOVE
24

25

26

27

28


     Case 2:20-bk-12093-MCW          Doc 37 Filed 06/18/21 Entered 06/21/21 07:34:37           Desc
                                     Main Document    Page 1 of 1
